judgment on the pleadings is proper when there are no "allegations in the
                  plaintiffs pleading that, if proved, would permit recovery"). Accordingly,
                  we
                              ORDER the judgment of the district court AFFIRMED.




                                                                  Saitta




                                                                                         , J.




                  cc:   Hon. Elliott A. Sattler, District Judge
                        Madelyn Shipman, Settlement Judge
                        Kevin R. Karp
                        Akerman LLP/Las Vegas
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ce